                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                             DAVENPORT DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                                No. 3:09-cr-0038-JAJ
 vs.
 GREGORY PHINTON GLENN,                                         ORDER
               Defendant.

       This matter comes before the court pursuant to a letter from the defendant received
April 13, 2020. [Dkt. 132]      The defendant was sentenced to a fourteen month term of
incarceration with no term of supervised release to follow.   It was the result of violations
of the terms of his supervised release.
       In his letter, the defendant complains about his previous placement at an Omaha
halfway house.    He seeks placement in a halfway house in Davenport, Iowa.
       The defendant’s sentence is final.   18 U.S.C. § 3582.    There are not grounds for
amending his sentence at this time.
       Upon the foregoing,
       IT IS ORDERED that the defendant's request to modify his sentence [Dkt. 132]
is denied.
       DATED this 18th day of April, 2020.
